Citation Nr: 0106204	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  98-19 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, P.L., B.U.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from April 1, 
1945 to January 10, 1946 and Regular Philippine Army service 
from January 1, 1946 to February 1, 1946.  He died February 
1983; the appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.

The appellant's initial claim was construed, in part, as 
requesting accrued benefits.  In May 1998 the appellant was 
notified of the RO's April 1998 rating decision denying the 
claim for accrued benefits.  A notice of disagreement as to 
the denial of accrued benefits has not been received.  The 
appellant filed a notice of disagreement as to other matters 
on or about June 1998 and August 1998.  A search of the 
record reveals no further relevant correspondence addressing 
the denial of accrued benefits.  The appellant was informed 
of the potential running of the statutory period.  The 
statutory period has expired.  Accordingly, the issue of 
accrued benefits is not presently before the Board. See 
38 U.S.C.A. § § 20.200, 20.201, 20.302 (2000).


FINDINGS OF FACT

1. The veteran died February1983, the immediate cause of 
death was myocardial infarction, with intestinal 
obstruction secondary to strangulated left hernia.

2. The record does not reflect that the veteran had any 
adjudicated service-connected disabilities during his 
lifetime.

3. None of the available competent evidence of record 
indicates that the veteran incurred myocardial infraction 
as a result of service.

4. None of the available competent evidence of record 
indicates that the veteran incurred intestinal obstruction 
secondary to strangulated left hernia as a result of 
service.

5. None of the available competent evidence of record 
indicates a probative nexus between the cause of the 
veteran's death and his military service. 


CONCLUSION OF LAW

No service-connected disability caused or contributed 
materially and substantially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service department verified that the veteran had 
recognized guerrilla service from April 1, 1945 to January 
10, 1946 and Regular Philippine Army service from January 1, 
1946 to February 1, 1946.

The veteran died in February 1, 1983; the immediate cause of 
death, as stated on the medical certificate was myocardial 
infarction, with intestinal obstruction secondary to 
strangulated left hernia. 

The veteran's service medical records are presumed lost or 
destroyed. In April 1999 the appellant was appropriately 
informed of the loss of the medical service records, and 
information pertinent to reconstruction of the veteran's 
medical records was requested.  The RO also requested that 
treatment records relevant to service connection be provided. 
The appellant provided lay statements noting that the veteran 
suffered from hernia sickness since service.  

The veteran's health care provider noted that the veteran was 
treated for two days immediately prior to death and that the 
cause of death was myocardial infarction with intestinal 
obstruction. The provider also indicated that natural 
calamities and termites destroyed the veteran's clinical case 
records.


Pertinent Laws and Regulations

Duty to Assist

The VA has a heightened duty in cases where the veteran's 
service medical records are presumed lost or destroyed as a 
result of the 1973 fire at National Personnel Records Center 
(NPRC).  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Princip, 3 Vet. App. 542 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The act sets forth four different aspects of a duty to assist 
(1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records; (3) a duty to assist in obtaining records for 
compensation claims; and (4) a duty to provide medical 
examinations and opinions for compensation. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The Secretary is not required to provide assistance to a 
claim if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 338 U.S.C.A. § 1110 (2000); 38 U.S.C.A. 
§ 3.303 (2000).  Where a veteran served for at least 90 days 
during a period of war and certain chronic diseases, such as 
cardiovascular renal disease, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. § 1101, 
1112, 1113 (2000); 38 C.F.R. § 3.307, 3.309 (2000).

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. §  3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Veterans Claims Assistance Act of 
2000, Pub.L.No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.§ 5107);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Cause of Death

A service-connected disability is one that is incurred in or 
aggravated by active service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A.§ 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. 3.312(a).  The service-connected disability will be 
considered the principle (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
casual connection.  38 C.F.R. § 3.312(c).




Analysis

Duty to Assist

Legislation requires that the RO assist the veteran in the 
development of his claim and make reasonable efforts to 
obtain relevant records indicated by the veteran.  Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, §  4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. §  5103A).  The RO attempted to obtain the veteran's 
service records on three occasions.  The RO was able to 
obtain only the discharge records.  The RO was informed and 
subsequently explained to the appellant that the veteran's 
records were presumed lost or destroyed.  The RO informed the 
appellant that alternate means of reconstructing the medical 
service records were available and requested her assistance 
in reconstructing such records.  The RO also requested that 
the appellant provide information regarding treatment records 
and providers to assist in developing the claim on three 
separate occasions.  See Veterans Claims Assistance Act of 
2000, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. §  5103A); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The appellant did not indicate or provide additional medical 
service records.  The NA Form 13055, Information Needed to 
Reconstruct Medical Data, (NA Form 13055), she completed 
likewise did not indicate that the veteran received any 
treatment in service.  The record reflects that the appellant 
alleged no specific treatment of the veteran's claimed 
disabilities prior to in or about the time of his death.  The 
veteran's provider submitted a September 1997 medical 
certificate which confirmed the cause of the veteran's death 
and indicated that the clinical case records were destroyed 
by natural calamities and termites.  The certificate relates 
the veteran was treated for two hospital days immediately 
prior to his death. The appellant also submitted a joint 
affidavit from lay individuals noting that the veteran 
suffered from "hernia sickness since service." The 
appellant did not identify any further information or medical 
treatment. See Veterans Claims Assistance Act of 2000, Pub. 
L.No. 106-475§ 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107) (imposing 
responsibility on appellant to present and support a claim 
for benefit under laws administered by the Secretary).

Legislation requires that the RO identify the records it was 
unable to obtain and explain the efforts made to obtain those 
records relevant to a claim.  See Veterans Claims Assistance 
Act of 2000, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. §  5103A).   
In the November 11, 2000 supplemental statement of the case, 
the RO explained to the appellant the efforts made on her 
behalf, and notified her of the records and evidence that it 
was unable to obtain.  The RO explained that it had requested 
information from the service department.  The service 
department responded that there were no service medical 
records available, and likewise that there were no records 
available from the Surgeon General, Department of the Army.  
The appellant did not indicate in the NA Form 13055 or any 
subsequent correspondence that the veteran received any in-
service treatment.  As a result, the RO explained that a 
morning report search was deemed unnecessary.  To date the 
appellant has neither provided nor identified any source of 
information or evidence necessary to substantiate her claim.

In view of the efforts by the RO to notify the appellant of 
the information necessary to substantiate the claims and in 
light of appellant's inability to provide such information, 
the Board determines that no further assistance to the 
appellant is required to comply with the duty to assist.  
Veterans Claim Assistance Act of 2000, Pub.L.No 105-475, 
§ 3(a), 114 Stat. 2096, 2097-99 (2000) (to be codified at 38 
U.S.C. § 5103A, 5107). 

Service Connection

The Board recognizes that the appellant believes the 
veteran's myocardial infarction and intestinal obstruction 
are service related. However, as noted above the veteran's 
service discharge records are negative for complaint or 
diagnosis of myocardial infarction and intestinal 
obstruction.  

The submitted joint lay affidavit does indicate that the 
veteran had hernia sickness since service.  However, such 
diagnosis requires competent medical evidence and the record 
does not reflect that the appellant or the attesting parties 
posses a recognized degree of medical knowledge. Therefore, 
their opinions on medical diagnoses or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

There are no other indicia of evidence in the record 
indicating that the veteran's illness is service related.  
Nor is there evidence of such within the initial post-service 
year. See 38.C.F.R. §§  3.307, 3.309.  First note of the 
myocardial infarction and intestinal obstruction was made 
immediately prior to the veteran's death in 1983.  The 
medical records reflect only that the veteran died of 
myocardial infarction and intestinal obstruction, and do not 
link these complaints to service. The clinical case records 
associated with the veteran's treatment at death were 
destroyed. No additional competent evidence has been 
indicated that would be probative of the appellant's claims.

As noted previously, the Board cannot rely solely on lay 
statements of the appellant and the veteran's associates to 
establish a medical nexus between the veteran's myocardial 
infarction, and his period of service or his intestinal 
obstruction and his period of service.  See Brewer v. West, 
11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidentiary record does not contain any 
competent medical evidence of a nexus between disabilities 
causing the veteran's death and his period of active service.

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incidence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Id. at 253.  In this case the Board has carefully 
considered the absence of the veteran's own complaints during 
service, as well as the lack of evidence of treatment until 
just prior to death.  Accordingly, as none of the available 
competent medical evidence links the veteran's death by 
reason of myocardial infarction and intestinal obstruction to 
service, or to a disability of service origin, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.  38 C.F.R. 
§  3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In an April 1998 rating decision the RO denied service 
connection for death pension benefits. The appellant filed a 
timely July 1998 notice of disagreement, requesting 
"correction" of the veteran's military record such that she 
might legitimately receive monetary benefits.  A notice of 
disagreement can be a written communication from a claimant 
or representative expressing dissatisfaction with an 
adjudicative determination and a desire to contest the 
result.  No special wording is required, although the terms 
must be such that they can reasonably be construed as a 
disagreement and a desire for appellate review. 38 C.F.R. 
§ 20.201. The RO has not yet issued a statement of the case 
in response to the appellant's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial the appellant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2000), 
"[i]f evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member or panel of Members of the Board 
shall remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken." 38 C.F.R. § 19.9 
(a).

Accordingly, this case is REMANDED for the following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for death pension 
benefits.  The appellant should be 
advised of the time period by which to 
perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton	
	Member, Board of Veterans' Appeals

 


